ORDER
PER CURIAM.
Appellant, Arthur Boyle, (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant seeks to vacate his convictions and sentences for robbery in the first degree, RSMo section 569.020,1 assault in the second degree, RSMo section 565.060, and armed criminal action, RSMo section 571.015, for which he was sentenced to consecutive terms of twelve years imprisonment, seven years imprisonment, and nine years imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.